Citation Nr: 0125058	
Decision Date: 10/22/01    Archive Date: 10/29/01	

DOCKET NO.  98-10 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability for pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from January 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


REMAND

There has been a significant change in the law during this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See also recently published regulations at 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159), promulgated pursuant 
to the enabling statute.

During the veteran's personal hearing before a member of the 
Board in July 2001, the veteran testified that he had 
undergone another surgery on his low back in February 1999.  
He submitted medical records relating to this surgery and, 
although he waived RO consideration of these additional 
records, he indicated that the surgery had been necessitated 
because of increasing symptoms that he could no longer 
tolerate.  These medical records indicate that following 
surgery the veteran experienced some relief, but then 
developed radiating pain that has been described as bilateral 
sciatic form pain, in a July 1999 private treatment record.  
The record does not indicate that the veteran has been 
afforded a VA examination following the February 1999 
surgery.  Further, the veteran testified, at page 7 of the 
transcript, that he had experienced a mild heart attack in 
May 2000 and had received care at a private hospital.  He 
indicated that he had received followup care at this hospital 
as well.  The record does not indicate that any of these 
records have been associated with the veteran's claims file.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the complete 
address for Forest General Hospital in 
Hattiesburg, and the dates that he has 
received treatment at this facility, 
including treatment in May 2000 and 
thereafter.  The veteran should also be 
requested to provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any disability, including his low back 
disability, since September 1999.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran, including 
records from Forest General Hospital and 
Lon F. Alexander, M.D., that have not 
been previously obtained.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any low back 
disability.  All necessary tests and 
studies should be administered and all 
findings reported in detail.  The 
examiner should offer an opinion as to 
all current diagnoses that the veteran 
has related to his low back and indicate 
symptoms related to these diagnoses.  The 
examiner should offer an opinion as to 
the effect the veteran's low back 
disability has on his ability to obtain 
and retain employment.  The claims folder 
should be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  The examiner should offer 
a complete rationale for all opinions 
provided.

3.  The veteran should also be afforded a 
VA medical examination to determine the 
nature and extent of all disabilities, 
including any cardiovascular disability.  
All necessary tests and studies should be 
administered and all findings reported in 
detail.  The examiner should offer an 
opinion as to all current diagnoses that 
the veteran has and indicate symptoms 
related to these diagnoses.  The claims 
folder should be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
offer an opinion as to the effect that 
the veteran's disabilities have on his 
ability to obtain and retain 
substantially gainful employment.  A 
complete rationale should be given for 
all opinions provided.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.

5.  The veteran must be given adequate 
notice of the date and place of the 
requested examinations.  If he fails to 
report for the examinations, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

6.  Then, the RO should readjudicate the 
issue on appeal, including evaluating all 
identified disabilities.

7.  If the decision remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case that 
includes any appropriate laws and 
regulations not previously provided, 
including any appropriate diagnostic 
criteria that was considered in 
evaluating the identified disabilities, 
and be provided the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).






